                   Case 17-31843-lkg   Doc 66      Filed 01/18/19       Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
JONATHAN D. GRAYSON AKA                        )   NO.: 17-31843
JONATHAN DAVID GRAYSON,                        )
                                               )   CHAPTER 7
         Debtor,                               )
                                               )   JUDGE: LAURA K. GRANDY
                                               )


                   NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC
                    STAY, PROVISION DIRECTING RESPONSE THERETO,
                     AND SETTING HEARING ON OBJECTIONS, IF ANY

      The above captioned persons shall take notice that a Motion or other request to lift the
Automatic Stay in the above captioned bankruptcy has been mailed this date to the U.S.
Bankruptcy Court for the Southern District of Illinois, Melvin Price Federal Courthouse, 750
Missouri Ave, East St. Louis, IL 62201. A copy is attached hereto.

       Any objections to the attached Motion must be filed with the Court on or before the 1st of
February, 2019, with a copy forwarded to McCalla Raymer Leibert Pierce, LLC, 1 N. Dearborn
Suite 1200, Chicago, IL 60602.

       If no objections to the relief sought are timely filed, the Court will enter an Order
granting the Motion.

       In the event an objection is filed, a Preliminary Hearing on the Motion will be held before
the Court at 9:00 a.m. on the 12th of February, 2019 at U.S. Bankruptcy Court, Melvin Price U.S.
Bankruptcy Court, 750 Missouri Ave, East St. Louis, IL 62201. If a party fails to appear in
person or by counsel, the Court may proceed with the scheduled hearing and may enter an
appropriate order or judgment, including dismissal of the pending motion.

                                             Flagstar Bank

                                             /s/Kinnera Bhoopal
                                             Kinnera Bhoopal
                                             ARDC# 6295897

                                             McCalla Raymer Leibert Pierce, LLC
                                             1 N. Dearborn Suite 1200
                                             Chicago, IL 60602
                                             (312) 348-9088 X5172
                   Case 17-31843-lkg    Doc 66     Filed 01/18/19    Page 2 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
JONATHAN D. GRAYSON AKA                        )   NO.: 17-31843
JONATHAN DAVID GRAYSON,                        )
                                               )   CHAPTER 7
         Debtor,                               )
                                               )   JUDGE: LAURA K. GRANDY
                                               )



                                CERTIFICATE OF SERVICE

I, the undersigned Attorney, Certify that I served a copy of this Motion to the Addresses attached
by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 N. Dearborn
Suite 1200, Chicago, IL 60602 at 5:00 P.M. on January 18, 2019, with proper postage prepaid.

                                                      McCalla Raymer Leibert Pierce,
                                                      LLC

                                                      /s/Kinnera Bhoopal
                                                      Kinnera Bhoopal
                                                      ARDC# 6295897

                                                      1 N. Dearborn Suite 1200
                                                      Chicago, IL 60602
                                                      (312) 346-9088
               Case 17-31843-lkg     Doc 66   Filed 01/18/19   Page 3 of 3



                                     SERVICE LIST

To Trustee:                                            by Electronic Notice through ECF
Donald M. Samson
226 W. Main Street
Suite 102
Belleville, IL 62220

To U.S. Trustee:                                       by Electronic Notice through ECF
Becker Bldg, Room 1100
401 Main Street
Peoria, Illinois 61602

To Debtor:
Jonathan D. Grayson aka Jonathan David Grayson         Served via U.S. Mail
1321 Cody Dr
Waterloo, IL 62298

To Creditor:                                           Served via U.S. Mail
Homeplus Finance
600 Lairport Street
El Segundo, CA 9024


To Attorney:                                           by Electronic Notice through ECF
Christopher B Smith
Dixon and Johnston PC
101 West Main Street
Belleville, IL 62220


McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
